DETAILED ACTION
The instant application having Application No. 16/943,636 filed on 30 July 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 30 July 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 4 (and similarly for claims 11 and 18) is objected to because of the following informalities:  There is a grammatical error in claim language “caching, in a dedicate memory buffer...”  Appropriate correction is required.

Allowable Subject Matter
Claims 4-6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Robert P. (U.S. 4,253,145) (Hereinafter Goldberg) in view of Wang et al. (U.S. 2017/0262306) (Hereinafter Wang), and further in view of Dong, Yao Zu (U.S. 2011/0153909) (Hereinafter Dong).
As per claim 1, Goldberg discloses a method comprising: 
running, by a host computer system, a Level 0 hypervisor managing a Level 1 virtual machine running a Level 1 hypervisor, wherein the Level 1 hypervisor manages a Level 2 virtual machine (see for example Goldberg, this limitation is disclosed such that there is a system for recursive virtualization wherein there is a VMM (hypervisor) at level 0 of a real machine, the VMM at level 0 running a VM1 and VM2 at level 1. Further, the VM2 at level 1 is itself running a VMM at level 1. In a recursive manner this VMM running at VM2 on level 1 is itself running level 2 virtual machines VM2.1 and VM2.2; Fig.1D and associated text, col.12 lines {22}-{41}). 
Goldberg does not explicitly teach generating, by a Level 1 hypervisor, a virtual device.
However, Wang discloses generating, by a Level 1 hypervisor, a virtual device (see for example Wang, this limitation is disclosed such that there is a level 1 VMM (paragraph [0034]), wherein the VMM emulates a virtual device in software (i.e. generating, by a level 1 hypervisor, a virtual device); paragraph [0131]).
Goldberg in view of Wang is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Goldberg by emulating a virtual device as taught by Wang because it would enhance the teaching of Goldberg with an effective means of generating virtual interrupts expected by a guest VM (as suggested by Wang, see for example paragraph [0131]).
Although Goldberg in view of Wang discloses generating, by a Level 1 hypervisor, a virtual device, Goldberg in view of Wang does not explicitly teach an input/output (I/O) translation table comprising an I/O translation table entry associated with the virtual device, wherein the I/O translation table entry maps a Level 2 guest virtual address of a Level 2 address space associated with the Level 2 virtual machine to a corresponding Level 1 guest virtual address of a Level 1 address space associated with the Level 1 virtual machine, associating the I/O translation table entry with a Level 1 virtual machine context maintained by at least one of the Level 0 hypervisor or Level 1 hypervisor, and responsive to detecting, by the Level 0 hypervisor, an event notification from the Level 2 virtual machine, causing a central processing unit (CPU) to use the I/O translation table to execute access to the Level 1 guest virtual address.
However, Dong discloses an input/output (I/O) translation table comprising an I/O translation table entry associated with the virtual device, wherein the I/O translation table entry maps a Level 2 guest virtual address of a Level 2 address space associated with the Level 2 virtual machine to a corresponding Level 1 guest virtual address of a Level 1 address space associated with the Level 1 virtual machine (see for example Dong, this limitation is disclosed such that in a nested virtualized environment, a layer 0 (L0) virtual machine manager (VMM) may emulate a layer 2 (L2) guest interrupt directly, rather than indirectly through a layer 1 (L1) VMM. This direct emulation may occur by sharing a virtual state (e.g., virtual CPU state, virtual Device state, and/or virtual physical Memory state) between an L1 VMM and the L0 VMM. As another example, L1 VMM information (e.g., L2 physical to machine address translation table) may be shared between the L1 VMM and the L0 VMM; Abstract, paragraph [0021]. The page table is used to convert L2 gva (guest virtual address); paragraph [0034]);
associating the I/O translation table entry with a Level 1 virtual machine context maintained by at least one of the Level 0 hypervisor or Level 1 hypervisor (see for example Dong, this limitation is disclosed such that the address translation table is shared between L1 and L0 VMMs; Abstract, paragraph [0021]); and
responsive to detecting, by the Level 0 hypervisor, an event notification from the Level 2 virtual machine, causing a central processing unit (CPU) to use the I/O translation table to execute access to the Level 1 guest virtual address (see for example Dong, this limitation is disclosed such that I/O may be translated from an L2 guest to an L1 virtual host for an I/O event; paragraphs [0016]-[0018]; [0033]).
Goldberg in view of Wang is analogous art with Dong because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Goldberg in view of Wang by sharing an address translation table in nested virtualization as taught by Dong because it would enhance the teaching of Goldberg in view of Wang with an effective means of more efficient entry/exit process (as suggested by Dong, see for example paragraph [0021]).
As per claim 2, Goldberg in view of Wang, further in view of Dong discloses the method of claim 1, wherein the I/O translation table is accessible to the Level 0 hypervisor and the Level 1 hypervisor (see for example Dong, this limitation is disclosed L0 and L1 use the address table; paragraph [0028]).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 9, it is a system claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (U.S. 4,253,145) in view of Wang (U.S. 2017/0262306), further in view of Dong (U.S. 2011/0153909) as applied to claims 1, 8, and 15 above, respectively, and further in view of Mohan et al. (U.S. 2016/0292075) (Hereinafter Mohan).
As per claim 3, Goldberg in view of Wang, further in view of Dong discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein an I/O translation table is stored in a model-specific register (MSR).
However, Mohan discloses the limitation wherein an I/O translation table is stored in a model-specific register (MSR) (see for example Mohan, this limitation is disclosed such that address translation table is enabled by registers storing information, the registers including model specific registers; paragraph [0027]).
Goldberg in view of Wang, further in view of Dong is analogous art with Mohan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Goldberg in view of Wang, further in view of Dong by using registers including MSRs as taught by Mohan because it would enhance the teaching of Goldberg in view of Wang, further in view of Dong with an effective means of performing translation by hardware of a processor (as suggested by Mohan, see for example paragraph [0027]).
Regarding claim 10, it is a system claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (U.S. 4,253,145) in view of Wang (U.S. 2017/0262306), further in view of Dong (U.S. 2011/0153909) as applied to claims 1 and 8 above, respectively, and further in view of Fultheim et al. (U.S. 2005/0039180) (Hereinafter Fultheim).
As per claim 7, Goldberg in view of Wang, further in view of Dong discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein an event notification comprises a signal triggered by access to a predefined I/O resource.
	However, Fultheim discloses the limitation wherein an event notification comprises a signal triggered by access to a predefined I/O resource (see for example Fultheim, this limitation is disclosed such that in a virtualized system (paragraph [0060]), notification of DMA (i.e. access) operations directed to I/O ports or memory ranges in predefined reserve memory (i.e. predefined I/O resource) occurs and that memory is marked; paragraph [0071]).
Regarding claim 14, it is a system claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196